ITEMID: 001-114464
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF CSERJÉS AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. Upon a private company’s request, in May 1996 L. K., a forest engineer employed by the company, made an estimation of the amount of damages caused to the company’s territory by wild animals under the responsibility of a hunting society. Subsequently, on 1 August 1996 the company brought an action in compensation against the hunting society, the members of which were the applicants.
5. In March 1997 the hunting society was dissolved. The proceedings were discontinued on 10 June 1997, pending the identification of successors to the proceedings.
6. On 6 March 1999 the proceedings continued, as the plaintiff designated the applicants as successors to the proceedings.
7. The Kiskőrös District Court appointed an expert, J. K., to establish the value of the hunters’ house. The expert filed an opinion on 30 November 2000.
8. On 9 July 2003 the Kiskőrös District Court found for the plaintiff. This judgment was quashed by the Csongrád County Regional Court on 23 February 2005.
9. In the resumed proceedings, due to the bias declared by the judges in Bács-Kiskun County, the case was heard by the Szeged District Court. The court requested L. K. to submit a further expert report to establish the amount of damages caused. He filed an opinion on 24 January 2006.
10. On 3 March 2006 the first-instance court gave judgment, finding for the plaintiff. The applicants appealed, arguing - among others - that they had not received the copy of minutes of the hearing of 28 October 2005 on time, and questioning the impartiality of L. K.
11. On appeal, the Csongrád County Regional Court upheld the District Court’s judgment. Concerning the minutes of the hearing, the second-instance court pointed out that the District Court had no legal obligation to send them the minutes automatically. They had the options of requesting copies either by post or in person at the court. The applicants had requested the copies for the first time on 11 January 2006, following which the court had sent the minutes on 13 January 2006 despite the fact that the applicants had not paid the copy fees. The delivery of the mail sent according to the rules had not been successful. Following the repeated request of the applicants on 16 February 2006, the copies had been sent once again on 21 February 2006. Moreover, the court pointed out that the respondents had been present at the hearing, where they had the opportunity to take notes, and could have submitted observations within eight days to L. K.’s expert report, delivered to them on 13 February 2006. As to the impartiality of L. K., the court emphasised that he had been the only expert to see the damages on-site in 1996. Ten years after the occurrence of the damages, appointing a further forensic expert to proceed on the basis of documentary evidence would have been futile in the court’s opinion. In addition, L. K. had followed the court’s instructions when preparing the expert report.
12. The applicants lodged a petition for review with the Supreme Court, which upheld the final judgment on 10 May 2007. This decision was served on the applicants on 14 June 2007.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
